Title: To Thomas Jefferson from Lafayette, 31 March 1803
From: Lafayette
To: Jefferson, Thomas


          
            My dear Friend 
                     
            Paris Germinal the 10th. 11th year.[i.e. 31 Mch. 1803]
          
          this letter will be presented by General Bernadotte one of our first rate Generals, and most undaunted patriots. I know it is superfluous to introduce to you the man who by the éclat, the number, and the importance of his military atchievements, has so highly contributed to the successes and the glory of the late war. but I feel a heartfelt pleasure to think, and of course to say, that while the disinterestedness of his conduct had already marked him among the few, who have particularly been distinguished on this point, and while the generosity and frankness of his heart had made him a worthy object of confidence and friendship, he has at every period, and to the present hour, proved that no ambitious views with every temptation and facility to fulfill them, could make him deviate from his republican sentiments, nor from the conduct of a true friend of liberty.
          I have thought my dear Sir, that to give you an Idea of the personal dispositions he carries with him this sincere sketch of his character could tell you more, than four pages of diplomatical reasoning—what his instructions are, I do not know, and I think that hitherto he himself knows very little about it. I am not at all in the secrets of government, and my disaprobation of the affair of Louisiana has been so early expressed that it should be an additional cause for my being excluded from any communication about it. yet it appears to me that the consul means to satisfy Mr. Livingston with respect to the treaty, and that, respecting the Louisiana affair, he Intends to take personally with you through General Bernadotte satisfactory arrangements. I wish it the most could I divest myself of my french feelings on the occasion I should still think it very dangerous for the united states to entangle themselves in any close connection with great Britain.
          of this I am sure—that Bernadotte will do everything in his power to ciment the union between France and America, and that he knows how to feel for the honour and rights of a free Country. his lady accompanies him. I am sure your amiable daughters will be highly pleased with her acquaintance. she and Madame Joseph Bonaparte are sisters, and you may have observed that among government people, none has shewn himself so much disposed in favour of America as Joseph Bonaparte.
          it is possible that before Bernadotte’s departure, we may tell you more about the object of his mission. but Mr. Livingston will write to the last hour, and I my dear Sir I am dependent upon an accident which has rendered it impossible to write myself, and not very easy amidst my sufferings, and the attendance of surgeons to direct a correspondence. I have already been for five and fifty days under the pains of a broken Phémurés-neck and the operation of a new invented machine, I have still three weeks to remain uncomfortably on my back, but I now am sure to recover the use of my thigh without any lameness. as to the particulars of my misfortune and treatment, nobody can better give them than General Bernadotte who has been a most friendly visitor at my bedside.
          I know my dear Sir how kindly you have interested yourself in my private concerns, for which I beg leave to express my most affectionate heartfelt acknowledgements. with the most entire grateful confidence, I refer myself to what you will think proper for your old constant friend.
          with the highest respect, and most cordial affection, I am my dear sir yours
          
            Lafayette
          
        